DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This communication is responsive to the applicant's amendment after final filed 01/19/2022.
Claims 1-4, 6-7, 9, 12, 14, 23-24, and 31-40 are pending.  Claims 5, 8, 10, 11, 13, 15-22 and 25-30 have been cancelled.


Allowable Subject Matter
Claims 1-4, 6-7, 9, 12, 14, 23-24, and 31-40 are allowed over prior art of record.

The following is an Examiner's Statement of Reasons for Allowance: 

Claims 1-4, 6-7, 9, 12, 14, 23-24, and 31-40 are allowable over the art of record because the art of record does not teach or suggest at least .

Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XU MEI whose telephone number is (571)272-7523.  The examiner can normally be reached on Monday-Friday 10-6:30 est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XU MEI/            Primary Examiner, Art Unit 2654                                                                                                                                                                                          	01/23/2022